DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8 January 2021 has been entered.  Applicant’s amendments to the Abstract have overcome every objection.  The objection to the Specification has been withdrawn.  
Additionally, the Applicant’s amendments have overcome the rejections under 35 USC § 112(b) to claims 6, 14, and 18.  However, the rejections under 35 USC § 112(b) to claims 9 and 20 still stand.
Applicant’s arguments, see pages 12-13, filed 8 January 2021, with respect to the rejection of the use of the term “control unit” under 35 USC § 112(a) have been fully considered and were persuasive.  The Examiner agrees that “one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing” (page 13 of the Applicant’s arguments).  Therefore, this specific rejection has been withdrawn.  However, the grounds for invoking interpretation under 35 USC § 112(f) and the rejection under 35 USC § 112(b) to claims 1-14 and 19-20 still stand.
Status of the Claims
In the amendment dated 21 September 2020, the status of the claims is as follows: Claims 1, 6, 9, 10, 14, 16, 18, and 20 have been amended.
Claims 1-14 and 16-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” in claims 1-6, 8-10, and 19-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8-10, and 19-20 recite the limitation “control unit.”  The term “control unit” invokes a claim limitation governed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Pages 6-18 of the disclosure are identified as the structure for the algorithm of the control unit; however, without a processor, the term “control unit”  is not sufficient to perform the calculations, adjustments, and turning off/on of switches that are recited in the claims.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purpose of this examination, the missing processor will be interpreted to be a computer.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9 and 20 recite “to adjust the temperature of the first heater” which renders the claim indefinite because the metes and bounds of the claim are not clear. It is unclear how the temperature of a heater is measured when the sensors are configured to measure the temperature of a plate (claim 1).  For the purpose of this examination, this limitation claimed in 9 and 20 will be interpreted as a measurement for the temperature of the plate.
Claims 7 and 11-14 are rejected based on dependency from a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO-2013033350) in view of Nanno et al. (US-20100163546-A1).
Regarding claim 1, Schmidt teaches a heating apparatus for manufacturing a semiconductor (para 0021), the heating apparatus comprising: a plurality of heaters (84) disposed on a plate (para 0030); a plurality of temperature sensors configured to sense a temperature of the plate (para 0023) and output a temperature value (para 0035); a power supply configured to supply power to the plurality of heaters (para 0022); a plurality of switches disposed between the power supply and the plurality of heaters (fig. 2, 130, 132, 134, 150, 152, 154); and a control unit (110) configured to turn on all of the plurality of switches to heat the plate to a reference temperature (para 0036), and configured to turn off at least one of the plurality of switches to maintain the reference temperature (fig. 6b and para 0072).  Schmidt does not explicitly disclose wherein the control unit is configured to supply power to all of the plurality of heaters during a first period, is configured to supply different power to a first heater and a second heater, from among the plurality of heaters, during a part of the first period, wherein the first heater is a temperature-adjusting heater during the first period, wherein the first period is a period for maintaining the reference temperature.  
However, Nanno teaches wherein the control unit (“temperature control unit,” para 0035) is configured to supply power to all of the plurality of heaters during a first period (fig. 3b, at the beginning of the period from T1 to T3, “all switching elements are turned on”), is configured to supply different power to a first heater and a second heater (during T3, the steady-state duration, the heaters are configured for different duty cycles, resulting in a different supply power for each of the heaters, see fig. 4 for the duty cycles and fig. 2 for the schematic), from among the plurality of heaters (fig. 2, elements 6-1 to 6-9), during a part of the first period (T3 described, para 0088), wherein the first heater is a temperature-adjusting heater during the first period (fig. 3a shows the correlation of temperature with power supplied to the heaters in fig. 3b where PV is the detection temperature, para 0085), wherein the first period is a period for maintaining the reference temperature (“in a steady-state duration T3 during which the detection temperature (PV) at the hot plate 1 reaches the setting temperature, the switching elements 3-1 to 3-3 and 3-4 to 3-6 are sequentially turned on,” para 0088).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Schmidt to include wherein the control unit is configured to supply power to all of the plurality of heaters during a first period, is configured to supply different power to a first heater and a second heater, from among the plurality of heaters, during a part of the first period, wherein the first heater is a temperature-adjusting heater during the first period, wherein the first period is a period for maintaining the reference temperature in view of the teachings of Nanno in order to simplify the wiring topology taught by Schmidt of using four nodes and six heaters (Schmidt, fig. 7b) to a two-node topology where nine heaters are in parallel with each other and where the power is controlled by a duty cycle over a control period (Nanno, fig. 2 and para 0091), which would decrease the number of wirings needed and increase the number of heaters resulting in enhanced resolution of a temperature control system (Nanno, paras 0009 and 0012).
Regarding claim 2, Schmidt teaches wherein the control unit calculates average power (average heater power, p, is a vector of length nx1 for the n heaters calculated in para 0090) supplied to each of the plurality of heaters (fig. 2) and on/off times of each of the plurality of switches (d is a vector of length nx1 with values for the duty cycle that provide the on/off times for each of the heaters, para 0085), and controls on/off operations of the plurality of switches based on the on/off times of each of control vector c is used to calculate d according to para 0096; control vector is described in para 0081) to maintain the plate at the reference temperature (fig. 6b).
Regarding claim 3, Schmidt teaches wherein the control unit calculates the on/off times of each of the plurality of switches (matrix M of n heaters by m modes which are the specific on/off times for each of the heaters, para 0051) based on a number of the plurality of heaters (M can be calculated based on the number of nodes, paras 00129 and 00130), a resistance of each of the plurality of heaters (paras 00103 and 00104), and a power supplied to each of the plurality of heaters (para 00106).
Regarding claim 4, Schmidt teaches wherein the control unit adjusts time durations for which each of the plurality of switches is turned on or off and keeps the average power supplied to each of the plurality of heaters constant (control vector allows the heaters to be partitioned, where the mean or average power level is constant, para 0081).
Regarding claim 5, Schmidt teaches wherein the control unit adjusts a time duration for which each of the plurality of switches is turned off, during a control period in which on/off operations of each of the plurality of switches are controlled once (switches can be turned off and diodes can be used instead to control the power, para 0051).
Regarding claim 6, Schmidt teaches wherein the control unit calculates power to be applied to the first heater (one node pair, para 00129) from among the plurality of heaters (based on duty cycle, a modification is applied to a heater array, fig. 7a, step 728), and adjusts an off time of at least one switch, from among the plurality of switches (para 0045), based on a calculation result of the power to be applied to the first heater (time period adjusted, fig. 7a, step 746).
Regarding claim 7, Schmidt teaches wherein the power supply supplies alternating- current (AC) power to the plurality of heaters (para 0036).
Regarding claim 16, Schmidt teaches a method of driving a heating apparatus configured to heat a plate on which a wafer is disposed (fig. 1b, plate 82, substrate 88), the method comprising: fig. 9a, batch step 918) disposed between a plurality of heaters (84) disposed on the plate and a power supply (para 0022)to supply power to the plurality of heaters (fig. 2, 130, 132, 134, 150, 152, 154); heating the plate to a preset reference temperature (fig. 9a, step 912); and controlling on/off operations (controlled through parameter, d, para 0090) of each of the plurality of switches to maintain the preset reference temperature (fig. 7a).  Schmidt does not explicitly disclose wherein the controlling of the on/off operations of each of the plurality of switches comprises applying power to all of the plurality of heaters during a first period, and supplying different power to a first heater and a second heater from among the plurality of heaters, during a part of the first period, wherein the first heater is a temperature-adjusting heater during the first period, wherein the first period is a period for maintaining the preset reference temperature.
However, Nanno teaches wherein the controlling of the on/off operations of each of the plurality of switches (fig. 1, switches 3-1 to 3-6, paras 0081 and 0082) comprises applying power to all of the plurality of heaters during a first period (fig. 3b, at the beginning of the period from T1 to T3, “all switching elements are turned on”), and supplying different power to a first heater and a second heater from among the plurality of heaters (during T3, the steady-state duration, the heaters are configured for different duty cycles, resulting in a different supply power for each of the heaters, see fig. 4 for the duty cycles and fig. 2 for the schematic showing heaters 6-1 to 6-9), during a part of the first period (T3 described, para 0088), wherein the first heater is a temperature-adjusting heater during the first period (fig. 3a shows the correlation of temperature with power supplied to the heaters in fig. 3b where PV is the detection temperature, para 0085), wherein the first period is a period for maintaining the preset reference temperature (“in a steady-state duration T3 during which the detection temperature (PV) at the hot plate 1 reaches the setting temperature, the switching elements 3-1 to 3-3 and 3-4 to 3-6 are sequentially turned on,” para 0088).
Schmidt, fig. 7b) to a two-node topology where nine heaters are in parallel with each other and where the power is controlled by a duty cycle over a control period (Nanno, fig. 2 and para 0091), which would decrease the number of wirings needed and increase the number of heaters resulting in enhanced resolution of a more durable temperature control system (Nanno, paras 0009 and 0012).
Regarding claim 17, Schmidt teaches wherein the controlling of the on/off operations of each of the plurality of switches (matrix M, para 0051) comprises calculating an average power supplied to each of the plurality of heaters (vector p, para 0085) and on/off times of each of the plurality of switches and the on/off operations of the plurality of switches (vector d, para 0090) are controlled based on the on/off times of each of the plurality of switches (vector c described in para 0081; relationship between c and d described in para 0096).
Regarding claim 18, Schmidt teaches calculating power to be applied to the first heater (one node pair, para 00129, calculation of d, para 0090) is to be adjusted (para 0077), from among the plurality of heaters (thermal elements, para 0077), and adjusting the on/off times of at least one of the plurality of switches (fig. 7a, step 720) based on a result of the calculation of the power to be applied to the first heater (step 712).

Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Nanno as applied to claims 1, 7, and 16-18 above, and further in view of Weiss et al., (US-5420397-A).
Regarding claim 8, Schmidt and Nanno teach the invention as described above but do not explicitly disclose wherein the control unit calculates a time-division switching time of the plurality of switches based on a phase angle of the AC power, and controls on/off times of each of the plurality of switches based on the time-division switching time.
However, Weiss teaches wherein the control unit calculates a time-division switching time of the plurality of switches (duty cycle, claim 1) based on a phase angle of the AC power (column 4, lines 32-33), and controls on/off times of each of the plurality of switches (triac, claim 1) based on the time-division switching time (phase angle factored into calculation of safety circuit, column 10, lines 27-32; the safety circuit outputs to duty cycle time division control, claim 1) to control the polarity of the AC power provided to each of the heaters inducing a consistent plate temperature.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Schmidt and Nanno to include wherein the control unit calculates a time-division switching time of the plurality of switches based on a phase angle of the AC power, and controls on/off times of each of the plurality of switches based on the time-division switching time in view of the teachings of Weiss to control the polarity of the AC power provided to each of the heaters inducing a consistent plate temperature and using a limited duty cycle to prevent an inrush of current during the initial cycle, ensuring safe operation of the circuit (Weiss, paras 10 and 11).
Regarding claim 9, Schmidt teaches wherein the control unit adjusts off times of switches to be connected to the first heater (para 0045), from among the plurality of switches (fig. 5: elements 130, 132, 134, 150, 152, and 154), to adjust the temperature of the plate (“energizing a heating element increases its temperature,” para 0074; figs. 1b shows the heater 84 and a base plate 82), and turns on Schmidt, fig. 2 shows how the switches are connected to heaters 146a-I; their operation is described in paras 0042 to 0046).
Regarding claim 19, Schmidt and Nanno teaches the invention as described above but do not explicitly disclose wherein the power supply supplies alternating-current (AC) power to the plurality of heaters, wherein a control unit calculates a time-division switching time of the plurality of switches based on a phase angle of the AC power, and controls the on/off times of each of the plurality of switches based on the time-division switching time.
However, Weiss teaches wherein the power supply supplies alternating-current (AC) power to the plurality of heaters (“alternating current heating pads,” column 1, line 14), wherein a control unit (“micro controller,” Col. 7, lines 62-67) calculates a time-division switching time (claim 1) of the plurality of switches (“triac,” claim 1) based on a phase angle of the AC power (column 4, lines 32-33), and controls the on/off times of each of the plurality of switches based on the time-division switching time (“duty cycle time division control,” claim 1).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Schmidt and Nanno to include wherein the power supply supplies alternating-current (AC) power to the plurality of heaters, wherein a control unit calculates a time-division switching time of the plurality of switches based on a phase angle of the AC power, and controls the on/off times of each of the plurality of switches based on the time-division switching time in view of the teachings of Weiss in order to control the polarity of the AC power provided to each of the heaters inducing a consistent plate temperature and using a limited duty cycle to prevent an inrush of current during the initial cycle, ensuring safe operation of the circuit (Weiss, paras 10 and 11).
Regarding claim 20, Schmidt teaches wherein the control unit adjusts off times of switches to be connected to the first heater, from among the plurality of switches (Schmidt teaches using a matrix to adjust the voltage nodes controlling the current that flows to the resisters; para 00101 describes the changes of the power that are applied to the four nodes), to adjust the temperature of the plate (Schmidt, “energizing a heating element increases its temperature,” para 0074; figs. 1b shows the heater 84 and a base plate 82), and turns on switches from among the plurality of switches connected to the second heater (Schmidt, fig. 2 shows how the switches are connected to heaters 146a-I; their operation is described in paras 0042 to 0046).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Nanno, and further in view of Nakamura (US-20060096972-A).
Regarding claim 10, Schmidt teaches a heating apparatus for manufacturing a semiconductor (para 0021), the heating apparatus comprising: a plate on which a wafer is disposed (fig. 1b, plate 82 and substrate 88); a plurality of heaters (84) configured to heat the plate (82); a plurality of switches connected to the plurality of heaters (fig. 2, 130, 132, 134, 150, 152, and 154); and a control unit (110) configured to adjust on/off times of each of the plurality of switches and adjust an average power supplied to each of the plurality of heaters (para 0036).  Schmidt does not explicitly disclose wherein the plurality of heaters comprise a first heater disposed in a circular shape on a central portion of the plate and a plurality of second heaters disposed around the first heater, wherein the control unit is configured to supply power to all of the plurality of heaters during a first period, and is configured to supply different power to the first heater and the plurality of second heaters during a part of the first period, wherein the first heater is a temperature-adjusting heater during the first period, wherein the first period is a period for maintaining the reference temperature.
However, Nakamura teaches wherein the plurality of heaters (fig. 3a) comprise a first heater disposed in a circular shape (4a) on a central portion of the plate and a plurality of second heaters (4b) disposed around the first heater (4a).  Nakurma does not explicitly disclose wherein the control unit is configured to supply power to all of the plurality of heaters during a first period, and is configured to supply different power to the first heater and the plurality of second heaters during a part of the first 
However, Nanno teaches wherein the control unit (“temperature control unit,” para 0035) is configured to supply power to all of the plurality of heaters during a first period (fig. 3b, at the beginning of the period from T1 to T3, “all switching elements are turned on”), and is configured to supply different power to the first heater and the plurality of second heaters (during T3, the steady-state duration, the heaters are configured for different duty cycles, resulting in a different supply power for each of the heaters, see fig. 4 for the duty cycles and fig. 2 for the schematic) during a part of the first period (T3 described, para 0088), wherein the first heater is a temperature-adjusting heater during the first period (fig. 3a shows the correlation of temperature with power supplied to the heaters in fig. 3b where PV is the detection temperature, para 0085), wherein the first period is a period for maintaining the reference temperature (“in a steady-state duration T3 during which the detection temperature (PV) at the hot plate 1 reaches the setting temperature, the switching elements 3-1 to 3-3 and 3-4 to 3-6 are sequentially turned on,” para 0088).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Schmidt to include wherein the plurality of heaters comprise a first heater disposed in a circular shape on a central portion of the plate and a plurality of second heaters disposed around the first heater, in view of the teachings of Nakamura to quickly heat a wafer while minimalizing the temperature difference across the surface of the wafer (Nakamura, para 0051) and to include wherein the control unit is configured to supply power to all of the plurality of heaters during a first period, and is configured to supply different power to the first heater and the plurality of second heaters during a part of the first period, wherein the first heater is a temperature-adjusting heater during the first period, wherein the first period is a period for maintaining the reference temperature in view of the teachings of Nanno in order to simplify the wiring topology taught by Schmidt of using four nodes and Schmidt, fig. 7b) to a two-node topology where nine heaters are in parallel with each other and where the power is controlled by a duty cycle over a control period (Nanno fig. 2 and para 0091), which would decrease the number of wirings and increase the number of heaters resulting in enhanced resolution of a temperature control system (Nanno, paras 0009 and 0012).
Schmidt and Nanno do not teach claims 11 through 13.  Regarding claim 14, Schmidt teaches wherein the plurality of heaters have the same resistance (Schmidt, each element assigned a setpoint resistance, para 0027, for equivalent resistance set to same).
However, regarding claim 11, Nakamura teaches wherein the plurality of second heaters are disposed in a circular arc shape to surround the first heater (fig. 3a, 4b). Regarding claim 12, Nakamura teaches wherein the plurality of heaters further comprise a plurality of third heaters disposed in a circular arc shape (fig. 3a, 4cd) to surround the plurality of second heaters (fig. 3a, 4b).  Regarding claim 13, Nakamura teaches wherein the plurality of heaters further comprise a plurality of fourth heaters disposed in a circular arc shape (fig. 3a, 4eh) to surround the plurality of third heaters (fig. 3a, 4cd).  Regarding claim 14, Nakamura teaches wherein the first heater (fig. 3a, 4b), the plurality of second heaters (fig. 3a, 4b), the plurality of third heaters (fig. 3a, 4cd), and the plurality of fourth heaters (fig. 3a, 4eh) have the same resistance (see Schmidt above). 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Schmidt and Nanno to include wherein the plurality of second heaters are disposed in a circular arc shape to surround the first heater, wherein the plurality of heaters further comprise a plurality of third heaters disposed in a circular arc shape to surround the plurality of second heaters, wherein the plurality of heaters further comprise a plurality of fourth heaters disposed in a circular arc shape to surround the plurality of third heaters, wherein the first heater, the plurality of second heaters, the plurality of third heaters, and the plurality of fourth heaters have the same resistance in view of the teachings of Nakamura to use coil-shaped heating members that quickly heat Nakamura, paras 0046 and 0051-0052).
Response to Argument
Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive. 
On page of 9 of the Applicant’s argument, the Applicant “submits that the ‘control unit’ recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).”   On pages 10-11, the Applicant cites limitations that the control unit is claimed to perform, i.e., the control unit turns on or off switches, (claims 1, 4, 5, 9, and 20), the control unit calculates (claims 2, 3, 6, 8, 17, 18, and 19), and the control unit adjusts time durations (claim 4, 5, 6, 9, 10, 18, and 20).  In order to perform these claimed functions, sufficient structure must exist in the claims to avoid interpretation under 35 USC 112(f).  However, respectfully submit that the Applicant does not provide any structure in the Claims to perform the functions of the generic placeholder, “control unit.”  Using the three-prong analysis in MPEP 2181, the examiner determined that 35 USC 112(f) was invoked, specifically by: (1) use of “control unit” as a generic placeholder, (2) use of “configured to” in claims 1 and 10 indicating functional language, and (3) insufficient structure in the claims to perform the claimed functions.  As a result, the examiner determined that there was insufficient structure in the claims to support a control unit that turned on/off switches, performed calculations, or adjusted duty cycles.
The examiner agrees with the Applicant that the Applicant “possessed the claimed subject matter at time of filing” and that the “specification more than adequately teaches those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation” (page 13 of the Applicant’s argument).  Reviewing the Specification, it is clear that the Applicant discloses in 
	However, what the device is that performs these calculations remains unclear.  The Applicant concludes on page 12 of the argument that “clearly, the ‘control unit’ is a computer where one of its functions is to perform the matrix calculation algorithm.”  The examiner respectfully submits that the Specification does not disclose a hardware system nor a software system in the Specification capable of performing matrix calculations.  Although the Applicant argues on pages 13 and 14 that the control unit uses a “reference value” to perform calculations, the examiner respectfully submits there is no disclosure of any device in the Specification that possesses memory and is capable of storing a reference value.  Furthermore, although the Applicant states that “when one of the temperature sensors exceeds a reference value, the power is applied to a nearby heater” (pages 13-14), the examiner respectfully submits that there is no disclosure of any device in the Specification with a processor that can compare values.  As a result, even though 35 USC 112(f) was invoked and the examiner could use structure from the Specification to support functional limitations in the claims, the examiner could not find adequate structure in the Specification for the functions of the control unit in the Claims, rendering claims 1-14 and 19-20 indefinite. 
	On page 15 of the Applicant’s argument, the Applicant states that “Schmidt does not disclose supplying power to all of the plurality of heaters during the first period for maintaining the reference temperature, and supplying different power to the first heater and the second heater during the part of the first period.”  The examiner agrees with this statement.  Schmidt teaches a four-node topology with three power values (see para 00101 of Schmidt and corresponding matrix).  As a result, at least two of the nodes will always have the same voltage, causing at least one of the heaters not to have a voltage differential.  However, Schmidt permits that nodes greater than or equal to two, not necessarily four 
	In closing, the examiner appreciates the Applicant’s amendments to claims 6 and 18.  However, claims 9 and 20 still have limitations “to adjust the temperature of the first heater.”  From the examiner’s perspective, is unclear why the claims cite adjusting the “temperature of the first heater” when it is the power of the heater that is adjusted (Specification, page 7, lines 1-2) and the thermistors are configured to measure to the temperature of the plate (Specification, page 1, line 23 and page 6, line 6).  Whether it is a house that is heated by an air conditioning system or a substrate that is heated by a laser, engineers are typically more interested in measuring the temperature of the object to be heated as opposed to the systems that perform the heating.  Thus, it remains unclear to the examiner why claims 9 and 20 have limitations for adjusting the temperature of the heaters instead of adjusting the temperature of the plate.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761
2/16/2021                                                                                                                                                                                                    
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761